Name: Council Regulation (EC) No 354/95 of 20 February 1995 amending Regulation (EEC) No 337/75 establishing a European Centre for the Development of Vocational Training
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  regions of EU Member States;  politics and public safety;  personnel management and staff remuneration;  European construction
 Date Published: nan

 Avis juridique important|31995R0354Council Regulation (EC) No 354/95 of 20 February 1995 amending Regulation (EEC) No 337/75 establishing a European Centre for the Development of Vocational Training Official Journal L 041 , 23/02/1995 P. 0001 - 0001COUNCIL REGULATION (EC) No 354/95 of 20 February 1995 amending Regulation (EEC) No 337/75 establishing a European Centre for the Development of Vocational TrainingTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of 1994, and in particular Article 169 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 337/75 (1) established a European Centre for the Development of Vocational Training; Whereas the composition of the management board of the abovementioned Centre should be adjusted to take account of the accession of Austria, Finland and Sweden, HAS ADOPTED THIS REGULATION: Article 1 The first subparagraph of Article 4 (1) of Regulation (EEC) No 337/75 shall be amended as follows: 1. In the introductory sentence '39 members' shall be replaced by '48 members'. 2. In (a), (b) and (c) '12 members' shall be replaced by '15 members'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 1995. For the Council The President E. ALPHANDÃ RY (1) OJ No L 39, 13. 2. 1975, p. 1. Regulation as last amended by Regulation (EC) No 251/95 (OJ No L 30, 9. 2. 1995, p. 1).